     Case 5:20-cv-00296 Document 6 Filed 10/14/20 Page 1 of 2 PageID #: 15




                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

                                         AT BECKLEY


JONATHAN ALLEN,

               Petitioner,

v.                                                          CIVIL ACTION NO. 5:20-cv-00296

WARDEN D.L. YOUNG,

               Respondent.

                                             ORDER

               Pending is Petitioner Jonathan Allen’s Petition for a Writ of Habeas Corpus under

28 U.S.C. § 2241 [Doc. 1], filed April 22, 2020. This action was previously referred to the

Honorable Dwane L. Tinsley, United States Magistrate Judge, for submission of proposed findings

and a recommendation (“PF&R”). Magistrate Judge Tinsley filed his PF&R on September 16,

2020. Magistrate Judge Tinsley recommended that the Court dismiss this matter for failure to

prosecute pursuant to Federal Rule of Civil Procedure 41(b).

               The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (emphasis added) (“A judge of the court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made.”). Failure to file timely objections constitutes a waiver of de novo review and the

Petitioner’s right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v.

De Leon-Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (parties may not typically “appeal a
     Case 5:20-cv-00296 Document 6 Filed 10/14/20 Page 2 of 2 PageID #: 16




magistrate judge’s findings that were not objected to below, as § 636(b) doesn’t require de novo

review absent objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the

Court need not conduct de novo review when a party “makes general and conclusory objections

that do not direct the Court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Objections in this case

were due on October 5, 2020. No objections were filed.

              Accordingly, the Court ADOPTS the PF&R [Doc. 5], DISMISSES Mr. Allen’s

Petition for a Writ of Habeas Corpus [Doc. 1], and DISMISSES this matter for failure to prosecute

pursuant to Rule 41(b).

              The Court directs the Clerk to transmit a copy of this Order to any counsel of record

and any unrepresented party.

                                                    ENTERED: October 14, 2020




                                                2
